
	
		II
		112th CONGRESS
		2d Session
		S. 2055
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2012
			Mr. Shelby (for himself,
			 Mr. Crapo, and Mr. Wicker) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Federal Deposit Insurance Act with respect
		  to the protection of certain information.
	
	
		1.Guarantee of
			 privilegeSection 18(x) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1828(x)) is amended by striking
			 paragraph (1) and inserting the following:
			
				(1)In
				generalThe submission by any
				person of any information to any Federal banking agency, State bank supervisor,
				foreign banking authority, or the Bureau of Consumer Financial Protection for
				any purpose in the course of any supervisory or regulatory process of the
				agency, supervisor, authority, or Bureau shall not be construed as waiving,
				destroying, or otherwise affecting any privilege such person may claim with
				respect to such information under Federal or State law as to any person or
				entity other than such agency, supervisor, authority, or
				Bureau.
				.
		
